Citation Nr: 0324668	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for scar residual, left ring finger.

2.  Entitlement to service connection for palm contracture, 
left palm, status post operative, as secondary to the 
service-connected left ring finger scar residual.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from January 1962 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and September 1998 rating 
decisions of the Oakland, California Regional Office (RO) of 
the Department of Veterans Affairs (VA), which evaluated the 
appellant's scar residual, left ring finger, at zero percent 
and denied service connection for left palm contracture 
respectively.

In light of the fact that the appellant contested the initial 
evaluation of his left ring finger disorder, the Board has 
styled the increased rating issue of the case as reflected.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

A Board hearing was held in July 1999 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  A transcript of the hearing testimony has 
been associated with the claims file.

In April 2000, the Board remanded the case to the RO for 
additional development, to include another medical 
examination.  The RO completed the additional development to 
the extent possible and returned the case to the Board for 
further appellate review.





FINDINGS OF FACT

1.  The appellant's left ring finger scar residuals include 
subjective complaints of pain on movement and tenderness at 
the surgical site; examiners attribute his symptoms to a 
variety of nonservice-connected left hand disorders.    

2.  There is full range of motion (ROM) of the 
metacarpophalangeal joint (MCP), left ring finger, as well as 
ROM on flexion to touch the fingertips to the palm and 
extension is full.  Sensation appears grossly intact.  The 
finger does not manifest any contracture.

3.  Service medical records (SMRs) reflect that the service 
connected injury was a laceration to the dorsum, left ring 
finger.  The SMRs reflect no complaints, findings, or 
treatment, for a crush injury to the left ring finger.  The 
physical examination at separation rated all areas as normal.

4.  There is no record of complaints related to a left palm 
contracture until after two non-service-connected injuries to 
the appellant's left hand.  The competent credible evidence 
of record shows weakness of grip and atrophy, left hand, to 
be attributable to a non-service-connected injury and non-
service-connected diabetic peripheral neuropathy.

5.  The competent credible evidence of record does not show 
the appellant's left palm disorder and residuals to have been 
caused or made worse by his service-connected left ring 
finger residuals.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for 
scar residual, left ring finger, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.52, 4.71a, Diagnostic Code (DC) 5227, 4.118, DC 
7805 (in effect prior to August 30, 2002); 67 Fed. Reg. 49596 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, DC 
7805) (August 30, 2002).

2.  Left palm contracture, status post operative, was not 
caused or made worse by the service-connected left ring 
finger residual.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, ___ F.3d. ___, No. 03-7032 (Fed. Cir. August 25, 
2003).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a February 2001 letter, and the April 2001 
supplemental statement of the case, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist.  The February 
2001 letter informed the appellant of the evidence needed to 
substantiate his claim.  As concerns who would obtain what 
evidence, the appellant was informed that VA would obtain any 
military or VA treatment records, and he was instructed to 
identify the dates and places where he received treatment for 
his disorder and for him to submit any records of private 
treatment of his disorder, unless he opted for VA to obtain 
any private treatment records on his behalf.  VA Forms 21-
4142 were provided for his signature and return to authorize 
VA to obtain private treatment records.  Therefore, the Board 
finds that VA has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained VA treatment 
records and requested private treatment records identified by 
the appellant.  The private entity identified as the 
repository for the records certified that no records related 
to the appellant exist due to passage of time.  The RO also 
scheduled medical examinations for the appellant.  All 
records obtained or generated have been associated with the 
case file.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

Factual background

Historically, the appellant filed his claim for service 
connection for his left ring finger disorder in October 1997.  
A January 1998 rating decision granted service connection and 
a noncompensable evaluation, effective October 20, 1997.  The 
appellant submitted a notice of disagreement in January 1998 
and a substantive appeal in April 1998.

The SMRs reflect an entry of October 1963 that the appellant 
sustained a laceration of the dorsum, left ring finger, when 
a machine gun fell on his finger.  The injury was cleaned and 
sutured, and the appellant was given a tetanus shot.  The 
SMRs reflect no sequeala.  The appellant's November 1963 
Report of Medical History reflects no entry of the incident, 
and the November 1963 Report of Medical Examination at 
separation rated all areas as normal.

A March 1987 VA treatment record reflects that the appellant 
presented with complaints of soreness of his left hand times 
six months due to a work-related puncture injury of his palm 
two years earlier.  The March 1987 orthopedic consultation 
sheet reflects that the appellant reported sore knuckles and 
the inability to make a fist, because he injured his left 
hand two months earlier with a piece of wood.  An April 1997 
orthopedic follow-up revealed painful lumps along the flexor 
tendons to the left ring finger.  Examination revealed them 
not to extend beyond the MCP crease distally.  The examiner 
diagnosed Depuytren's contracture, left hand, and recommended 
a fasciectomy to correct the condition.

A July 1988 VA hospital summary reflects that the appellant 
reported that his symptomatology, left palm, began about 
three years earlier when he punctured the back of his left 
hand about the MCP joint of the index finger with a piece of 
wire.  The appellant reported the injury was treated, and a 
lesion began to develop in his left palm after the injury.  
He also reported that his main symptom was tenderness when he 
used a jackhammer.  The report reflects that physical 
examination revealed a thickened callous in the palm on the 
left at the level of the distal palmar crease, proximal to 
the ring finger.  The dimple extended heavily into the palm 
and into the deep fascia, where there was thickening of the 
deep fascia.  The thickening of skin caused some slight 
contracture of the MP joint.  There was no neurological 
pathology noted.

The examiner rendered a diagnostic impression of Dupuytren's 
disease, left palm, with heavy callous, dimpling, and 
tenderness.  The examiner also noted the history of the 
origin of the disorder was about the same time as the 
puncture wound by a metallic foreign body.  Treatment records 
for the period July 1998 to November 1998 reflect that the 
surgery was uneventful and, with the exception of a suture 
pulling out and being replaced, the appellant's surgical site 
healed without complication.

A May 1998 VA medical examination report reflects that the 
appellant was examined by the same provider who performed the 
1988 corrective palm surgery.  The report reflects that the 
appellant reported that, in October 1963, he first did not 
realized he had injured his finger because of the very cold 
weather.  It was only when he noticed that his glove was 
filled with blood that he sought medical attention.  The 
appellant reported that the surgery straightened out his 
finger, but it has remained sore, as is his hand, in that 
occasionally it feels like a hot poker is in his palm.  
Physical examination revealed full ROM of the MCP joints of 
all four fingers.  The IP joints of the fingers showed ROM on 
flexion to 90 degrees and the distal finger joints were 60 
degrees on flexion.  Full extension was achieved.  The 
surgical scar in the left palm was slightly kelodial and, on 
initial touch, quite tender.  The examiner noted, however, 
that when the appellant was distracted with other tests, hard 
presses into the palm did not elicit indicia of pain of 
tenderness.  Grip was abnormal in both hands, as the left 
hand manifested mild interosseous atrophy of the first dorsal 
interosseous space.  No sensory deficits were noted.

The examiner noted that none of the symptomatology he 
observed seemed to be associated with the appellant's 
service-connected left ring finger disorder, and the only 
possible residual of the left ring finger injury is the 
tenderness of the surgical site in the left palm.  However, 
the examiner expressed doubt that the appellant had a tender 
palm because he did not register pain when distracted.

In June 1998, the RO requested the examiner to perform a 
review of the case file and opine whether the symptomatology 
of the appellant's left ring finger is due to the original 
injury which occurred in service or is it due to the puncture 
wound which occurred several years after service.  The RO 
also asked the examiner if the scar on the left ring finger 
is tender, and to describe any functional impairment of the 
left ring finger.  In his July 1998 report, the examiner 
essentially stated he could not answer the question due to 
the reported history provided by the appellant.  
Specifically, the examiner observed that Dupuytren's disease 
generally is a congenital defect, available literature does 
not reflect instances of a history of trauma in those with 
the condition, as is the case with the appellant.  Further, 
if the appellant's injury while in service was solely that of 
a laceration, as reflected in the SMR, then it would be 
difficult to connect that with the lesion which developed in 
the palm.  The examiner's conclusion, however, was that the 
appellant's symptomatology perhaps is due to all of the 
factors involved, rather than a specific one.

In a March 2001 statement, the appellant related that it was 
crush injury which he sustained to his left ring finger while 
in service, and that he never recovered full functionality of 
his left hand.  He claimed weakness and stiffness with usage, 
and eventually the finger curled downward to the palm and 
locked.  He opined that it undoubtedly is related to his 
injury while in service.
 
Pursuant to the April 2000 Board remand, the appellant 
received a January 2003 VA fee basis orthopedic examination.  
The examiner reviewed the entire case file as part of the 
examination.  He noted the appellant's diagnosis of diabetes.  
The appellant reported to the examiner that he recalled the 
injury as being of his index finger, as opposed to his ring 
finger, as reflected in the SMRs.  Further by time of this 
examination, the proximal interphalangeal joint (PIP) 
distally of the appellant's left middle finger had been 
amputated due to a non-service-connected lawn mower inflicted 
injury.  Physical examination revealed some enlargement of 
the PIP joints consistent with degenerative arthritis.  ROM 
of the fingers allowed full extension and the ability to 
touch the fingertips to the palm on flexion of all digits, 
except the partially amputated middle finger.  Sensation was 
grossly intact, and grip strength was weak on the left side 
relative to the right.  On palpation of the left palm, the 
examiner could not feel any further nodules, cords, or 
induration, and there were no palpable cord formation in the 
proximal segments of the digits of either hand.  The scar at 
the surgical site in the palm is well healed, there is no 
further contracture, and there is no loss of motion in any of 
the joints.

The examiner rendered diagnoses of: history of laceration, 
dorsum of left ring finger, 1963, without significant 
disability residuals; palmar contracture, left ring finger, 
and subsequent palmar fasciectomy (Dupuytren's disease?); and 
posttraumatic arthritis, left index finger, MP joint.  The 
examiner observed that the documented medical history of the 
appellant's original injury to his left ring finger is not 
consistent with a serious crush injury, as there is no 
evidence of injury to the extensor or flexor tendons, which 
would likely have occurred in a crush injury.  The examiner 
opined that the evidence clearly indicates that it was the 
appellant's left ring finger, and not his left index finger, 
which was injured in service.

The examiner opined that the preponderance of the evidence is 
against the supposition that the appellant's palmar 
contracture is the result of his service-connected left ring 
finger injury.  In support of this opinion, the examiner 
noted the absence of recorded complications after treatment 
of the injury, and the absence of any problems until many 
years later and after subsequent injuries to the appellant's 
hand.  He concludes that it is not likely that the palmar 
contracture is related to the machine gun injury of the left 
ring finger.  Further, the examiner observed that, even if it 
were related, there is no documented significant disability 
to the appellant's left hand on that basis.  The palmar 
surgery was quite successful, the scar is almost unapparent, 
and there is minimal tenderness and no contracture or 
weakness demonstrable as the result of the service-connected 
left ring finger.  The examiner noted that the weakness in 
the appellant's left hand is related to the partial 
amputation of the middle finger, and the atrophy of the left 
hand is most likely related to some diabetic peripheral 
neuropathy.

Analysis

The Board first will dispose of the issue of entitlement to 
service connection for palm contracture, as this issue is 
inextricably intertwined with the service-connected left ring 
finger residuals for evaluation purposes.  In the event of a 
finding of service connection, a proper evaluation would 
likely encompass both disorders.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 
(2002).  Further, a disability which is aggravated by a 
service connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The January 2003 VA fee basis medical examination report 
reflects a firm opinion that the appellant's palmar 
contracture is not related either to the left ring finger 
injury he sustained in service or any residuals related 
thereto.  The Board, therefore, finds that it is not related 
to the appellant's service-connected left ring finger 
residual.

The Board notes the appellant's representative's averment at 
the July 1999 Travel Board hearing that the examiner's 
inability to provide a definitive opinion in the July 1998 
report should result in a favorable decision for the 
appellant on the issue of secondary service connection.  
Transcript (T), p. 22.  The Board observes, however, that the 
examiner essentially did conclude that there was no 
connection.  The examiner stated that, if appellant's injury 
in service was as described in the SMRs, it would be 
difficult to make a connection between that injury and the 
appellant's palm symptomatology.  The examiner's subsequent 
hypotheses are based on the appellant's report of his 
history, which is inconsistent with the record.  The Board 
finds nothing in the record to contradict or impeach the 
entry in the SMRs that the appellant's 1963 injury was a 
laceration of the dorsum of his left ring finger, which was 
treated with a suture and tetanus shot.

In any event, however, the January 2003 examination report 
reflects that the examining orthopedist opined that the 
appellant's palm symptomatology is attributable to non-
service-connected injuries he sustained several years after 
his discharge from service and non-service-connected diabetic 
peripheral neuropathy.  Therefore, the preponderance of the 
evidence is against the granting of service connection.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).  The Board now will address the issue of an 
increased rating for the left ring finger residuals.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2002), which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In this case, the history of the appellant's disability is 
more important than normal given the fact that when an 
appellant disagrees with the initial evaluation assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time.  
See Fenderson v. West, supra.

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2002).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2002).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.

During the July 1999 Travel Board hearing, the appellant's 
representative averred that the appellant's symptomatology 
merits a compensable evaluation as an analogous rating under 
DC 5399.  T., p. 10.

The Board disagrees.  First, DCs 5301 through 5329 rate 
muscle injuries, and there is no medical evidence of any 
muscle group involvement.  See 38 C.F.R. § 4.73 (2002).  As 
set forth below, the appellant's symptomatology does not 
manifest limitation of motion (LOM), functional loss, or 
significant pain, and a compensable evaluation is not in 
order.  In this regard, the appellant's left ring finger 
residual currently is rated under DC 7805 for a scar which is 
rated on the basis of the LOM of the part affected, in this 
case, the left ring finger.  38 C.F.R. § 4.118, DC 7805 (in 
effect prior to August 30, 2002).  Further, the January 1998 
rating decision reflects that the appellant was evaluated at 
zero percent, as that is the available rating for ankylosis 
of either the second or ring finger.  38 C.F.R. § 4.71a, DC 
5227 (2002).  The Board notes that the appellant's initial 
evaluation was done solely on the basis of the SMRs entry.  
While the rating criteria for scars have changed during the 
course of this appeal, the Board finds that neither the prior 
nor current criteria are more favorable to the appellant.  
Further, the Board finds that the appellant is appropriately 
rated at zero percent.

The appellant has not been advised of the current rating 
criteria for skin disorders.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, DCs 
7800- 7805) (August 30, 2002).  The Board finds, however, 
that the appellant has not been prejudiced, as neither the 
prior nor current rating criteria are favorable or 
unfavorable to his evaluation.
The Board finds that the competent credible evidence of 
record shows that the appellant is fairly and appropriately 
rated at zero percent for his service-connected left ring 
finger residual.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45 (2002).  
The Board notes that none of the medical examinations 
revealed any LOM of the appellant's service-connected left 
ring finger.  Further, the medical examinations did not note 
a scar on the appellant's left ring finger.  The only scar 
noted is at the surgical site of the 1988 palm surgery.  
Therefore, whether the prior or the current rating criteria 
for skin disorders are applied, the appellant does not 
qualify for a compensable evaluation.  DCs 7803-7805 (in 
effect prior to August 30, 2002); 67 Fed. Reg. 49596 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118, DCs 7802-
7805) (August 30, 2002).  Neither does consideration of the 
scar criteria which are not related to LOM result in a 
compensable evaluation for the appellant.  As noted, there is 
no medical evidence of a scar at all.  Therefore, there is no 
basis on which to apply the criteria for a deep or 
superficial scar of the minimum area to qualify for a 
compensable evaluation, or a scar that is unstable.  See DCs 
7801-7803 (August 30, 2002).
A deep scar is defined as a scar associated with underlying 
soft tissue damage (six square inches [39 square centimeters] 
or larger in area).  67 Fed. Reg. 49596 (July 31, 2002) (to 
be codified at 38 C.F.R. § 4.118, DC 7801, Note 2).  A 
superficial scar is defined as a one not associated with 
underlying soft tissue damage (144 square inches [929 square 
centimeters] or larger in area).  67 Fed. Reg. 49596 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118, DC 7803, Note 
2).  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id., Note 
1.  It is readily apparent from the medical evidence that the 
appellant's left ring finger residual does not meet any of 
these criteria.  Further, the medical evidence shows that the 
appellant's left ring finger residual is not painful on 
examination.  DC 7804 (in effect prior to August 30, 2002); 
DC 7804 67 Fed. Reg. 49596 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118, DC 7804) (August 30, 2002).
Therefore, the preponderance of the evidence is against the 
granting of a compensable evaluation.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2002).


ORDER

Entitlement to service connection for palm contracture, left 
palm, status post operative, as secondary to the service-
connected left ring finger scar residuals, is denied.

Entitlement to an increased (compensable) initial rating for 
scar residual, left ring finger, is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

